Citation Nr: 0639876	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  04-00 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Huntington, West Virginia
 


THE ISSUE

Entitlement to an effective date earlier than October 30, 
2002, for the grant of service connection for spinal 
stenosis/degenerative joint disease, lumbosacral spine.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1967 to March 
1969.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.    


FINDINGS OF FACT

1.  A December 14, 1981 letter notified the veteran of the 
December 1981 denial of service connection for a back 
disability and of his appeal rights, but he did not initiate 
appeal.  

2.  The veteran sought to reopen his back disability claim on 
October 30, 2002.

3.  No communication or submittal that could be construed as 
a back disability service connection claim, or any evidence 
concerning back disability, was received between the 1981 
denial and October 30, 2002.  


CONCLUSION OF LAW

The criteria for an effective date earlier than October 30, 
2002, for the grant of service connection for spinal 
stenosis/degenerative joint disease, lumbosacral spine, are 
not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Earlier Effective Date

On October 30, 2002, VA received the veteran's claim seeking 
service connection for, among other things, "low back 
injury" residuals.  An April 2003 rating decision granted 
service connection for spinal stenosis/degenerative joint 
disease of the lumbosacral spine, and assigned an initial 40 
percent rating therefor, effective October 30, 2002, the date 
of receipt of the claim.  The veteran sought an earlier 
effective date for the grant of service connection.  A July 
2003 rating decision denied that claim.  The veteran filed a 
timely notice of disagreement to the July 2003 rating 
decision in August 2003.  A Statement of the Case was issued 
in December 2003.  In May 2004 - within one year of the 
August 6, 2003 notice of the July 2003 rating decision 
denying an earlier effective date (see 20.302(b)(2006)) - the 
veteran filed a signed statement that, in pertinent part, 
specifically discusses the effective date determination; his 
disagreement with the RO's decision on that issue; his intent 
to pursue an appeal of that decision; and why he believes the 
RO had erred in not assigning an earlier effective date.  See 
38 C.F.R. § 20.202 (2006) (requirements of a valid 
"substantive appeal").  The Board construes the May 2004 
statement as a valid, timely VA Form 9-equivalent, and 
concludes that it has jurisdiction to address the merits of 
the effective date claim.            

Analysis

As explained above, this appeal arose from the October 2002 
service connection claim.  That claim, however, was not the 
original back disability claim.  By a March 6, 1970 letter, 
the Albuquerque, New Mexico, RO informed the veteran that the 
RO would not take further action on his original back 
disability claim (filed in November 1969, and claimed as 
"Sprained Back - May 1967") because he failed to appear for 
a scheduled VA compensation and pension (C&P) examination.  
The letter advised him to respond in writing, by signing and 
completing the bottom portion of the RO's letter, to indicate 
his willingness to report for a C&P examination.  The record 
does not reflect a response from the veteran.  This notice 
was sent to the veteran's latest address of record and was 
not returned as being undeliverable.  The veteran is 
therefore presumed to have received it.  38 C.F.R. 
§ 38 C.F.R. § 3.1(q) (2006).

Then, in August 1981, the veteran sought to "reopen" his 
back disability claim.  He underwent a C&P examination in 
October 1981, and, in December 1981, the RO issued a rating 
decision denying the claim.  A December 14, 1981 letter 
notified the veteran of the decision and of his appeal 
rights.  The record does not reflect communication from the 
veteran or a representative indicating intent to appeal the 
denial.  It was not until October 30, 2002, when the veteran 
sought to reopen his back disability claim, and this appeal 
ensued after the April 2003 grant of service connection, and 
later, the July 2003 denial of an earlier effective date.    

Based on the foregoing, the December 1981 rating decision is 
final.  38 U.S.C. § 4005(c) (1976, 1982); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1982).  A subsequent claim, including that 
filed in October 2002, on back disability, is deemed a 
"reopened" claim.  While the April 2003 decision granting 
service connection does not explicitly state so, it is 
apparent that the RO considered the favorable April 2003 
compensation and pension (C&P) examination findings "new and 
material evidence" that permitted reopening of the claim 
(see 38 C.F.R. § 3.156(a) (2006)), and as well, the grant of 
service connection.  

The assignment of effective dates of awards is governed by 38 
U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2006).  In 
general, unless expressly provided otherwise, the effective 
date of an award is "fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110.  The 
implementing regulation states that, in general, the 
effective date of award of compensation, whether based on an 
original service connection claim or a reopened claim, will 
be the date of the receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.  

Given the finality of the 1981 rating decision, and based on 
the applicable provisions, the effective date for service 
connection would be the date of the filing of the next claim 
to reopen, which was filed on October 30, 2002, or the date 
on which entitlement to service connection is shown, 
whichever is later.  The Board has reviewed all of the 
clinical records associated with the record after the 1981 
denial and before the performance of the April 2003 C&P 
examination, the results from which were the main basis for 
the grant of service connection (the examiner opined that it 
is "possible" that the veteran's back problems "may have 
come from the injury on active duty").  The clinical records 
associated with the claims file between those dates are 
essentially private clinical records and include those dated 
in the late 1970s.  Some do concern treatment for low back 
problems.  While most were added to the record after October 
2002, some were apparently submitted to Albuquerque RO in 
November 1981.  They do not, however, indicate specifically 
an etiological link between service and then-current back 
problems.  Even assuming those records were deemed sufficient 
to establish entitlement to service connection, any private 
records that were added after October 2002 would not afford 
the veteran a more favorable effective date under the 
controlling criteria.  With respect to the private clinical 
records apparently added to the record in November 1981, the 
result was the December 1981 denial, which was not appealed, 
and is final.   

That said, the Board has reviewed the veteran's multiple 
statements concerning his earlier effective date claim.  He 
apparently believes that the denial of an earlier effective 
date is unfair and incorrect as the December 1981 rating 
decision seems to have denied the claim concluding that he 
had a pre-existing back injury, whether before active duty, 
or incurred after discharge, but before the October 1981 C&P 
examination.  He insists that he first injured his back in 
active duty.  The Board is not impugning the veteran with 
respect to his position on his in-service back injury.  Such 
information would be highly material if the issue is service 
connection.  Once service connection is in effect, as is the 
case here, and the issue is effective date for the grant of 
service connection, the law and regulations, set forth above, 
apply.     

Another matter with which the veteran takes issue is the 
March 1970 letter concerning his failure to report for a C&P 
examination.  On that issue, he appears to believe that the 
C&P examination was scheduled to be performed in or around 
November 1969; he repeatedly has stated that he was 
hospitalized for a month at a VA medical facility in New 
Mexico in November 1969, intimating that he could not have 
appeared while he was hospitalized.  The claims file, 
however, indicates that a C&P examination, ordered by the 
Albuquerque RO, was scheduled to be performed in February 
1970, and that he had failed to appear.  That failure was the 
basis for the RO's March 1970 letter discussed above.    

Another, and related, matter with which the veteran and his 
representative take issue is that VA did not obtain the 
records of his November 1969 VA hospitalization.  The claims 
file does include the summary report from the Albuquerque VA 
hospital, concerning hospitalization from November 13, 1969 
to November 30, 1969.  That report concerns treatment for 
various gastrointestinal complaints; he underwent proctoscopy 
and dental debridement at the hospital, and diagnoses at 
discharge included malapsorption, pyuria, and dental 
calculus.  The summary report includes a statement that the 
veteran is advised to apply for "readmission" to the 
Cincinnati, Ohio, VA hospital in a month.  There is no 
evidence, or contention, that the veteran did apply or 
reapply for admission to another (Cincinnati or elsewhere) VA 
hospital, based on recommendation on discharge from the 
Albuquerque VA hospital.  (The veteran apparently lived in 
Cincinnati, where is family resided, when he completed his 
November 1969 application form, but was in the process of 
relocating to Albuquerque; the December 1981 letter notifying 
him of the denial is addressed to his home in Albuquerque.)  
In fact, the veteran's statements, dated in September 2002 
and September 2003, indicate that he did not seek admission 
to a Cincinnati VA medical facility, as he said that, in 
November 1969, he asked to be discharged to return to 
Cincinnati, where his parents lived, to follow up with 
private medical care.  Also, the Board does not construe the 
word "readmission" as used in the November 1969 hospital 
summary report to have meant that the veteran was 
hospitalized at a Cincinnati VA facility before November 
1969.  The veteran has not so contended, and the use of that 
word apparently was to indicate that, "readmission," if 
any, would be subsequent admission at another VA facility 
(that is, in Cincinnati) after discharge from the Albuquerque 
facility.       

The Board's discussion above is intended to thoroughly 
address the contentions in light of the representative's 
December 2006 argument to the effect that VA has failed to 
fully comply with the duty to assist.  And, while the Board 
does address duties to notify and assist separately below, 
some discussion of the duty to assist is appropriate here 
because, generally speaking, VA records, like hospitalization 
records, could be deemed informal claims under 38 C.F.R. 
§ 3.157 (2006), and VA is deemed to have constructive 
possession of them, although, strictly speaking, 38 C.F.R. 
§ 3.157 concerns informal claims based on VA clinical records 
once service connection has been established and an increased 
rating is sought, or on a claim to reopen.  That is not the 
case here.    

That said, the Albuquerque hospital summary report reflects 
nothing about treatment for the veteran's back or any 
diagnosis as to a back abnormality, during the 
hospitalization in November 1969, even though the veteran now 
states (see November 2005 statement) that he did complain 
about back pain as well.  The hospital summary report 
contains detailed information about the veteran's complaints, 
tests undertaken, treatment provided, and diagnoses at 
discharge.  It does not indicate abnormalities concerning the 
back.  Even if it did, the fact remains that that report was 
in the claims file before the December 1981 denial, which was 
not appealed and is final.  As stated earlier, the subsequent 
claim is a "reopened" claim after final disallowance, and 
the effective date is the date of the filing of the claim to 
reopen (October 30, 2002), or the date on which entitlement 
is shown, whichever is later.  See 38 C.F.R. § 3.400; 
3.400(q)(1)(ii).  

Therefore, the Board concludes that an effective date earlier 
than October 30, 2002, is not warranted for the grant of 
service connection for spinal stenosis/degenerative joint 
disease, lumbosacral spine.

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has ("fourth element").  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

While VA did not provide the veteran notice consistent with 
the above requirements between September 2002, when he first 
raised the issue of earlier effective date following the 
April 2003 grant of service connection, and issuance of the 
July 2003 denial of an earlier effective date therefor, it 
subsequently supplied such notice.  

The July 2003 rating decision explicitly addressed the 
controlling effective date criteria, and explained why an 
earlier effective date is denied.  The Statement of the Case 
(SOC) set forth the regulatory provisions applicable to this 
claim, and further explained why an earlier effective date is 
denied.  The SOC also cited 38 C.F.R. § 3.159, from which the 
"fourth element" is derived.  And, in November 2005, VA 
sent the veteran a letter advising him that, if he informs VA 
about any sources of existing evidence pertinent to the 
claim, including VA (and, in particular, evidence of any VA 
treatment before October 30, 2002) and non-VA care providers, 
then VA would assist him in obtaining such evidence, but that 
he ultimately is responsible for substantiating his claim 
notwithstanding VA's duty to assist.  That letter also 
advised him that he may submit any pertinent, new records 
that he believes are pertinent to his claim.  In October 
2006, VA notified the veteran of what VA considers to 
determine degree of disability (although that is not 
specifically relevant to the issue of effective date for 
service connection), and as well, what it considers in 
determining effective dates, consistent with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Importantly, that letter 
included examples of the types of evidence that could be 
relevant to an effective date claim.    

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes service medical records, VA and 
private clinical records, the veteran's written statements, 
and claims adjudication history.  The Board has addressed, in 
Section I above, the representative's December 2006 argument 
concerning compliance with the duty to assist.  Also, in 
October 2006, the veteran and his representative have 
indicated that the veteran is in ongoing care at the 
Clarksburg, West Virginia, VA medical facility, from November 
1, 2002.  Given the issue before the Board is entitlement to 
an effective date before October 30, 2002, for the grant of 
service connection, the Board is of the opinion that current 
outpatient care records, regardless of nature of treatment, 
would not materially affect the outcome of the claim.  
Deferring a decision to obtain those records would merely 
delay adjudication of this appeal without corresponding 
benefit to the veteran in terms of an effective date before 
October 30, 2002.  Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Other than those specific arguments that the Board 
has addressed, there is no indication that there is evidence 
material to the outcome of this case that exists, but is 
missing from the record.  

Based on the foregoing, the Board concludes that any notice 
defect was appropriately cured during appeal.  The duty to 
assist also was met, and it is not precluded from 
adjudicating this claim on its merits.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question not addressed by the AOJ, the Board must consider 
whether prejudice occurred); 38 C.F.R. § 20.1102 (2006) 
(harmless error).  


ORDER

An effective date earlier than October 30, 2002, for the 
grant of service connection for spinal stenosis/degenerative 
joint disease, lumbosacral spine, is denied.   



____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


